Citation Nr: 1011517	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  04-37 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right wrist, hand, and finger.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from December 1962 to 
January 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

In November 2007, the Board remanded this case for additional 
evidentiary development.  For the reasons indicated below, 
the appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for residuals of an 
injury to his right wrist, hand, and finger.  He claims that 
he injured his right wrist, hand, and finger during parachute 
training at Fort Campbell, Kentucky, in mid-February 1963.  

Based upon its review of the Veteran's claims folder, the 
Board finds there is a further duty to assist the Veteran 
with his claim therein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

In October 2003, the Veteran was scheduled for a VA 
examination of the hand, thumb, and fingers.  The RO's 
scheduling request indicated that the examination should 
address the Veteran's residuals of fractures to the left and 
right hand.  A review of the October 2003 VA examination 
report, however, revealed findings solely related to the 
Veteran's left hand.  In the recent case of Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007), the United States 
Court of Veterans Appeals held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Thus, a 
new VA examination should be conducted to determine the 
etiology of any residuals of an injury to the right wrist, 
hand, and finger found.  



Accordingly, the case is REMANDED for the following action: 

1.  The RO must afford the Veteran the 
appropriate VA examination to determine 
the etiology of any current residuals of 
an injury to the right wrist, hand, and 
finger found.  The claims folders must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post-service medical records, 
and with consideration of the Veteran's 
statements as to observable symptoms, the 
examiner must provide an opinion as to 
whether any current residuals of an injury 
to the right wrist, hand, and finger were 
caused by or aggravated by his military 
service, to include the Veteran's 
documented inservice injury in January 
1964 for an undisplaced fracture of the 
left 5th metacarpal.  A complete rationale 
for all opinions must be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the December 2009 supplemental 
statement of the case must be provided to 
the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

